This is an appeal from a judgment in favor of the plaintiff for the sum of $5,013.50, as damages for personal injuries arising out of a collision between a motor bus operated by defendant and a Star automobile driven by plaintiff. The accident occurred on March 9, 1929, on that part of the Ashland-Klamath highway known as the Green Springs mountain road.
This a companion case to that of Mansfield v. Southern OregonStages, ante, p. 669, in which an opinion has been this day rendered. The cause of action arises out of the same accident. The questions involved herein are like those in the Mansfield case, except that A.J. Mansfield, as a witness, testified as to the occurrence and the locality and various points involved in the accident prior to the introduction of the map referred to in the Mansfield case. The case is governed by the opinion in the Mansfield case.
Finding no reversible error in the record, the judgment of the circuit court is affirmed.
RAND and KELLY, JJ., concur.
ROSSMAN, J., dissents. *Page 685